Lairy, J.
The errors assigned on this appeal are that the trial court erred in its conclusions of law upon the special finding of facts and in overruling appellants’ motion for a new trial.
1. 2. The briefs present no question for review. Appellants have failed to set out in their brief the special finding of facts, and the substance thereof is not stated in such a manner as ivould enable this court, without reference to the transcript, to pass upon the the correctness of the conclusions of law based thereon. Under the rules of this court and numerous decisions the error, if any, is waived. Town of Jasper v. Cassidy (1913), 53 Ind. App. 678, 102 N. E. 278. The brief of appellants does not contain a copy of their motion for a new trial, or state the substance thereof, and no error predicated on the ruling on such motion is presented for review. Chaney v. Mullis (1913), 54 Ind. App. 233, 102 N. E. 872. It is the duty of appellant to point out error and the court will not search the record to reverse.
The judgment of the trial court is affirmed.
Note.' — Reported in 107 N. E. 295. See, also, under (1) 2 Oye. 1014; (2) 3 Cyc. 275.